DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites, in part, “wherein, in case that the application is terminated, the request message is transmitted”. However the above feature is not disclosed in the specification as filed. For example, par.[0220] recites, in part, “  Alternatively, the connection release request message may be received according to an application executed in the terminal”. The disclosure simply states that the connection release is transmitted according to an application, but does not explicitly disclose the above limitation, thus the claim is rejected for new matter. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, and 13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Virtej et al. (US 2017/0127473 A1).
Regarding claim 1, Virtej discloses:
a method performed by a terminal (fig.1 which discloses a User Equipment (UE) element 104), connected with a master node (MN) (fig.1 discloses a Dual Connectivity scenario, wherein the UE-104 is connected to LTE-eNB 101 which is considered a master node) and a secondary node (SN) (fig.1 which discloses a Small Cell eNB element 103) in a wireless communication system (fig.1 discloses a wireless communications system), the method comprising:
receiving, from the MN (fig.2 eNB1), a radio resource control (RRC) message (par.[0026] which recites, in part, “The timer value may be received from a radio resource control (RRC) message.”) including information on a data inactivity timer for the SN (par.[0026] which recites in part, “At 201, UE 104 may receive configuration information including among other things a timer value associated with user data inactivity from MeNB 101” and “For example, the timer value may be carried on a field in RRCConnectionReconfiguration message which is used for adding or configuring a SCell in SCG”);
starting the data inactivity timer for the SN, wherein (par.[0027] discloses that the UE establishes a connection with the eNB2 either before or after being configured with SCELL, par.[0028] discloses that the UE starts an inactivity timer), in case that scheduling information is received from the SN, the data inactivity timer is restarted (par.[0028] discloses that the UE restart an inactivity timer when user data is active or when the user is scheduled with user data);
determining a connection release with the SN based on an expiration of the data inactivity timer for the SN;
transmitting, to the MN, a request message for the connection release with the SN (par.[0031] and fig.2 element 204 the data inactivity timer, and wherein the data inactivity timer expires, the UE may proactively release SCELL or the UE transmits a connection release request to the base station); and
as a response to the request message, receiving, from the MN, a release message (par.[0031] discloses that the UE asks for a connection release, and will wait the MN to response with a connection release or denial of the connection release).

Regarding claim 6, Virtej discloses:
a method performed by a base station (fig.1 which discloses the LTE eNodeB) corresponding to a master node (MN) (fig.1 which discloses the LTE eNodeB (e.g. a primary/master node) in a wireless communication system (fig.1 which discloses a wireless communications system), the method comprising:
transmitting, to a terminal (fig.2 which discloses the eNB1 which is configured to transmit information in particular a configuration to the UE), a radio resource control (RRC) message (par.[0026] which recites, in part, “The timer value may be received from a radio resource control (RRC) message.”) including information on a data inactivity timer for a secondary node (SN) (par.[0026] which recites in part, “At 201, UE 104 may receive configuration information including among other things a timer value associated with user data inactivity from MeNB 101” and “For example, the timer value may be carried on a field in RRCConnectionReconfiguration message which is used for adding or configuring a SCell in SCG”), wherein the terminal is connected with the MN and the SN (par.[0001] discloses dual connectivity management, thus the UE can or is communicatively coupled with the eNB-1 and eNB-2);
receiving, from the terminal, a request message for a connection release between the terminal and the SN (par.[0031] and fig.2 element 204 the data inactivity timer, and wherein the data inactivity timer expires, the UE may proactively release SCELL or the UE transmits a connection release request to the base station); and
as a response to the request message, transmitting to the terminal, a connection release message (par.[0031] discloses that the UE asks for a connection release, and will wait the MN to response with a connection release or denial of the connection release); and
wherein the connection release is determined at the terminal based on an expiration of the data inactivity timer for the SN (par.[0031] and fig.2 element 204 the data inactivity timer, and wherein the data inactivity timer expires, the UE may proactively release SCELL or the UE transmits a connection release request to the base station), and 
wherein, in case that the scheduling information is transmitted to the terminal from the SN the data inactivity timer is restarted (par.[0028] discloses that the UE restart an inactivity timer when user data is active or when the user is scheduled with user data).
Regarding claim 9, Virtej discloses:
a terminal (fig.1 which discloses a User Equipment (UE) element 104), connected with a master node (MN) (fig.1 discloses a Dual Connectivity scenario, wherein the UE-104 is connected to LTE-eNB 101 which is considered a master node) and a secondary node (SN) (fig.1 which discloses a Small Cell eNB element 103) in a wireless communication system (fig.1 discloses a wireless communications system), the terminal comprising:
a transceiver configured to transmit and receive signal (fig.3 element 12 and 14, 16 which discloses a radio interface); and
a processor operably coupled to the transceiver, wherein the processor is configured to control the transceiver to (fig.3 element 20) :
receiving, from the MN (fig.2 eNB1), a radio resource control (RRC) message (par.[0026] which recites, in part, “The timer value may be received from a radio resource control (RRC) message.”) including information on a data inactivity timer for the SN (par.[0026] which recites in part, “At 201, UE 104 may receive configuration information including among other things a timer value associated with user data inactivity from MeNB 101” and “For example, the timer value may be carried on a field in RRCConnectionReconfiguration message which is used for adding or configuring a SCell in SCG”);
starting the data inactivity timer for the SN, wherein (par.[0027] discloses that the UE establishes a connection with the eNB2 either before or after being configured with SCELL, par.[0028] discloses that the UE starts an inactivity timer), in case that scheduling information is received from the SN, the data inactivity timer is restarted (par.[0028] discloses that the UE restart an inactivity timer when user data is active or when the user is scheduled with user data);
determining a connection release with the SN based on an expiration of the data inactivity timer for the SN;
transmitting, to the MN, a request message for the connection release with the SN (par.[0031] and fig.2 element 204 the data inactivity timer, and wherein the data inactivity timer expires, the UE may proactively release SCELL or the UE transmits a connection release request to the base station); and
as a response to the request message, receiving, from the MN, a release message (par.[0031] discloses that the UE asks for a connection release, and will wait the MN to response with a connection release or denial of the connection release).

Regarding claim 13, Virtej discloses:
a base station (fig.1 which discloses the LTE eNodeB) corresponding to a master node (MN) (fig.1 which discloses the LTE eNodeB (e.g. a primary/master node) in a wireless communication system (fig.1 which discloses a wireless communications system), the method comprising:
a transceiver configured to transmit and receive signals (fig.4 element 430 and 440); and
a processor operably coupled to the transceiver, wherein the processor is configured to control the transceiver to (fig.4 element 420):
transmitting, to a terminal (fig.2 which discloses the eNB1 which is configured to transmit information in particular a configuration to the UE), a radio resource control (RRC) message (par.[0026] which recites, in part, “The timer value may be received from a radio resource control (RRC) message.”) including information on a data inactivity timer for a secondary node (SN) (par.[0026] which recites in part, “At 201, UE 104 may receive configuration information including among other things a timer value associated with user data inactivity from MeNB 101” and “For example, the timer value may be carried on a field in RRCConnectionReconfiguration message which is used for adding or configuring a SCell in SCG”), wherein the terminal is connected with the MN and the SN (par.[0001] discloses dual connectivity management, thus the UE can or is communicatively coupled with the eNB-1 and eNB-2);
receiving, from the terminal, a request message for a connection release between the terminal and the SN (par.[0031] and fig.2 element 204 the data inactivity timer, and wherein the data inactivity timer expires, the UE may proactively release SCELL or the UE transmits a connection release request to the base station); and
as a response to the request message, transmitting to the terminal, a connection release message (par.[0031] discloses that the UE asks for a connection release, and will wait the MN to response with a connection release or denial of the connection release); and
wherein the connection release is determined at the terminal based on an expiration of the data inactivity timer for the SN (par.[0031] and fig.2 element 204 the data inactivity timer, and wherein the data inactivity timer expires, the UE may proactively release SCELL or the UE transmits a connection release request to the base station), and 
wherein, in case that the scheduling information is transmitted to the terminal from the SN the data inactivity timer is restarted (par.[0028] discloses that the UE restart an inactivity timer when user data is active or when the user is scheduled with user data).
Claim(s) 1, 6, 9, and 13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deenoo et al. (US 2016/0192433 A1).
Regarding claim 1, Virtej discloses:
a method performed by a terminal (fig.4 which discloses a User Equipment (UE) element 104), connected with a master node (MN) (fig.4 discloses a Dual Connectivity scenario, wherein the UE is connected to MeNB) and a secondary node (SN) (fig.4 which teaches the SCeNB) in a wireless communication system (fig.4 discloses a wireless communications system), the method comprising:
receiving, from the MN (fig.4 MeNB), a radio resource control (RRC) message (par.[0092] which recites, in part, “A dual connectivity UE may be configured, e.g., via RRC signaling, with common or separate DRX configurations for macro and the small cell layers (e.g., including SCells from one or more SCeNBs).”) including information on a data inactivity timer for the SN (par.[0092] which discloses the DRX configuration for each of the SCeNB and MeNB. The office notes that the DRX uses an inactivity timer, when data is scheduled and/or transmitted DRX inactivity timer is restarted);
starting the data inactivity timer for the SN, wherein (par.[0095] describes that when the DRX inactivity timer expires), in case that scheduling information is received from the SN, the data inactivity timer is restarted (par.[0079] which recites, in part, “If the PDCCH indicates a transmission (e.g., a new transmission on the DL or UL), the UE may start and/or restart the DRX Inactivity Timer”);
determining a connection release with the SN based on an expiration of the data inactivity timer for the SN (par.[0095] and fig.4 “Entering DRX on Small Cell Layer timer based”);
transmitting, to the MN, a request message for the connection release with the SN (par.[0089] and fig.4 which recites, in part, “A dual connected UE may send a DRX indication to the network, e.g., when it is entering DRX in a layer. The indication may be sent on another layer (e.g., other than the layer in which the UE is entering DRX). The indication may be sent by using L1, L2 (MAC), or RRC signaling.”); and
as a response to the request message, receiving, from the MN, a release message (par.[0095] which recites, in part, “The SCeNB DRX indication may be signaled from the UE or from the SCeNB. The macro layer may deactivate the small cell and the small cell layer on the UE.”).

Regarding claim 6, Deenoo discloses:
a method performed by a base station (fig.3 which discloses eNB) corresponding to a master node (MN) (fig.3 which discloses eNB master cell base station) in a wireless communication system (fig.3 wireless communication), the method comprising:
transmitting, to a terminal (fig.4 which discloses the configuration and activation message), a radio resource control (RRC) message (par.[0092] which recites, in part, “A dual connectivity UE may be configured, e.g., via RRC signaling, with common or separate DRX configurations for macro and the small cell layers (e.g., including SCells from one or more SCeNBs).”) including information on a data inactivity timer for a secondary node (SN) (par.[0092] which discloses the DRX configuration for each of the SCeNB and MeNB. The office notes that the DRX uses an inactivity timer, when data is scheduled and/or transmitted DRX inactivity timer is restarted), wherein the terminal is connected with the MN and the SN (par.[0005] discloses dual connectivity management, thus the UE can or is communicatively coupled with the eNB-1 and eNB-2);
receiving, from the terminal, a request message for a connection release between the terminal and the SN ((par.[0089] and fig.4 which recites, in part, “A dual connected UE may send a DRX indication to the network, e.g., when it is entering DRX in a layer. The indication may be sent on another layer (e.g., other than the layer in which the UE is entering DRX). The indication may be sent by using L1, L2 (MAC), or RRC signaling.”); and
as a response to the request message, transmitting to the terminal, a connection release message (fig.4 SCenB deactivation approach wherein when the UE transmits the SCeNB DRX indication (e.g. an indication of a connection release message) the MeNB can take three approaches, the first being the deactivation approach wherein the MeNB sends a deactivation message to the UE such that the UE releases its connection to the SCeNB); and
wherein the connection release is determined at the terminal based on an expiration of the data inactivity timer for the SN (par.[0076] which recites, in part, “DRX operation may be based on, for example, a long DRX cycle, a DRX inactivity timer, a HARQ RTT Timer, a DRX Retransmission Timer and a Short DRX Cycle, a DRX Short Cycle Timer, and the like.”), and 
wherein, in case that the scheduling information is transmitted to the terminal from the SN the data inactivity timer is restarted (par.[0079] which recites, in part, “If the PDCCH indicates a transmission (e.g., a new transmission on the DL or UL), the UE may start and/or restart the DRX Inactivity Timer”).

Regarding claim 9, Deenoo discloses:
a terminal (fig.4 which discloses a User Equipment), connected with a master node (MN) (fig.4 discloses a Dual Connectivity scenario, wherein the UE is connected to MeNB) and a secondary node (SN) (fig.4 which discloses SCeNB) in a wireless communication system (fig.4 discloses a wireless communications system), the terminal comprising:
a transceiver configured to transmit and receive signal (fig.1b transceiver 120); and
a processor operably coupled to the transceiver, wherein the processor is configured to control the transceiver to (fig.1b 118 processor) :
receiving, from the MN (fig.4 MeNB), a radio resource control (RRC) message (par.[0092] which recites, in part, “A dual connectivity UE may be configured, e.g., via RRC signaling, with common or separate DRX configurations for macro and the small cell layers (e.g., including SCells from one or more SCeNBs).”) including information on a data inactivity timer for the SN (par.[0092] which discloses the DRX configuration for each of the SCeNB and MeNB. The office notes that the DRX uses an inactivity timer, when data is scheduled and/or transmitted DRX inactivity timer is restarted);
starting the data inactivity timer for the SN, wherein (par.[0095] describes that when the DRX inactivity timer expires), in case that scheduling information is received from the SN, the data inactivity timer is restarted (par.[0079] which recites, in part, “If the PDCCH indicates a transmission (e.g., a new transmission on the DL or UL), the UE may start and/or restart the DRX Inactivity Timer”);
determining a connection release with the SN based on an expiration of the data inactivity timer for the SN (par.[0095] and fig.4 “Entering DRX on Small Cell Layer timer based”);
transmitting, to the MN, a request message for the connection release with the SN (par.[0089] and fig.4 which recites, in part, “A dual connected UE may send a DRX indication to the network, e.g., when it is entering DRX in a layer. The indication may be sent on another layer (e.g., other than the layer in which the UE is entering DRX). The indication may be sent by using L1, L2 (MAC), or RRC signaling.”); and
as a response to the request message, receiving, from the MN, a release message (par.[0095] which recites, in part, “The SCeNB DRX indication may be signaled from the UE or from the SCeNB. The macro layer may deactivate the small cell and the small cell layer on the UE.”).

Regarding claim 13, Deenoo discloses:
a base station (fig.3 which discloses the LTE eNodeB) corresponding to a master node (MN) (fig.3 which discloses the LTE eNodeB (e.g. a primary/master node) in a wireless communication system (fig.3 which discloses a wireless communications system), the method comprising:
a transceiver configured to transmit and receive signals (fig.3 discloses a eNB transmitting and receiving from SCeNB and UE); and
a processor operably coupled to the transceiver, wherein the processor is configured to control the transceiver to (fig.3 The office notes that the base station would have a bus communicatively couples processor, memory, and transceiver):
transmitting, to a terminal (fig.4 which discloses the configuration and activation message), a radio resource control (RRC) message (par.[0092] which recites, in part, “A dual connectivity UE may be configured, e.g., via RRC signaling, with common or separate DRX configurations for macro and the small cell layers (e.g., including SCells from one or more SCeNBs).”) including information on a data inactivity timer for a secondary node (SN) (par.[0092] which discloses the DRX configuration for each of the SCeNB and MeNB. The office notes that the DRX uses an inactivity timer, when data is scheduled and/or transmitted DRX inactivity timer is restarted), wherein the terminal is connected with the MN and the SN (par.[0005] discloses dual connectivity management, thus the UE can or is communicatively coupled with the eNB-1 and eNB-2);
receiving, from the terminal, a request message for a connection release between the terminal and the SN ((par.[0089] and fig.4 which recites, in part, “A dual connected UE may send a DRX indication to the network, e.g., when it is entering DRX in a layer. The indication may be sent on another layer (e.g., other than the layer in which the UE is entering DRX). The indication may be sent by using L1, L2 (MAC), or RRC signaling.”); and
as a response to the request message, transmitting to the terminal, a connection release message (fig.4 SCenB deactivation approach wherein when the UE transmits the SCeNB DRX indication (e.g. an indication of a connection release message) the MeNB can take three approaches, the first being the deactivation approach wherein the MeNB sends a deactivation message to the UE such that the UE releases its connection to the SCeNB); and
wherein the connection release is determined at the terminal based on an expiration of the data inactivity timer for the SN (par.[0076] which recites, in part, “DRX operation may be based on, for example, a long DRX cycle, a DRX inactivity timer, a HARQ RTT Timer, a DRX Retransmission Timer and a Short DRX Cycle, a DRX Short Cycle Timer, and the like.”), and 
wherein, in case that the scheduling information is transmitted to the terminal from the SN the data inactivity timer is restarted (par.[0079] which recites, in part, “If the PDCCH indicates a transmission (e.g., a new transmission on the DL or UL), the UE may start and/or restart the DRX Inactivity Timer”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 5, 7, 10, 12, and 14,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo as applied to claim 1 above, in view of Jeon et al. (US 2021/0167930 A1).
Regarding claims 2 and 10, the disclosure of Deenoo substantially discloses transmitting to a UE a inactivity timer configuration for a secondary cell using RRC signaling (fig.4), and further discloses:
starting a discontinuous reception (DRX) inactivity timer for the SN, wherein, in case that the scheduling information is received from the SN, DRX inactivity timer are restarted (par.[0076 – 0079]), 
wherein the RRC message further includes information on the DRX inactivity timer for the SN (fig.4 which discloses the Configuration Message), and wherein, in case that the DRX inactivity timer is expired, a DRX for the SN (fig.4 which discloses that the UE enters into DRX at the conclusion of a timer on SCell)  but does not explicitly disclose:
starting a bandwidth part (BWP) inactivity timer for the SN, wherein, in case that the scheduling information is received from the SN, the BWP inactivity timer is restarted, 
wherein the RRC message further includes information on the BWP inactivity timer for the SN, and 
wherein, in case that the BWP inactivity timer for the SN is expired, a default BWP for the SN is activated.
However, the above technique was well-known at the time of the filing of the instant application for example, the disclosure of Jeon teaches:
starting a bandwidth part (BWP) inactivity timer for the SN (par.[0333] which recites, in part, “a timer-based activation/deactivation BWP may be supported. For example, a timer for activation/deactivation of DL BWP may reduce signaling overhead and may enable UE power savings. The activation/deactivation of a DL BWP may be based on an inactivity timer (referred to as a BWP inactive (or inactivity) timer).”), wherein, in case that the scheduling information is received from the SN, the BWP inactivity timer and the DRX inactivity timer are restarted (par.[0333] which recites, in part, “For example, a UE may start and reset a timer upon reception of a DCI.”).
wherein the RRC message further includes information on the BWP inactivity timer for the SN (par.[0262] which recites, in part, “A gNB may transmit one or more messages comprising configuration parameters of one or more DL and/or UL BWPs for a cell…..  For a secondary cell (SCell) if configured, the active DL BWP may be the DL BWP on which the UE may monitor one or more PDCCH and receive PDSCH when the SCell is activated by receiving a MAC activation/deactivation CE.” And par.[0280] which recites, in part, “In an example embodiment, for a UE, gNB may configure a set of BWPs by RRC.”).
wherein, in case that the BWP inactivity timer for the SN is expired, a default BWP for the SN is activated (par.[0262] which recites, in part, “. When configured with an active BWP and a default BWP, a UE may switch to the default BWP if there is no activity on the active BWP”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed Deenoo for allowing a master base station to transmit an RRC message with DRX configuration and timers to the UE for SCell, with the disclosure of Jeon which teaches additionally transmitting BWP configuration information using RRC, wherein the BWP use DRX. The motivation/suggestion would have been to allow the UE to save battery power when monitoring specific BWP. 
Regarding claim 4, Deenoo discloses:
Deenoo discloses, wherein in case that the DRX inactivity timer is expired, a DRX for the SN is performed (Fig.4 wherein the UE enters into a DRX on small cell layer).
Deenoo does not explicitly disclose:
wherein, in case that the BWP inactivity timer is expired, a default BWP for the SN is activated.
However, the disclosure of Jeon teaches:
wherein, in case that the BWP inactivity timer is expired, a default BWP for the SN is activated (par.[0262] which recites, in part, “. When configured with an active BWP and a default BWP, a UE may switch to the default BWP if there is no activity on the active BWP”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed Deenoo for allowing a master base station to transmit an RRC message with DRX configuration and timers to the UE for SCell, with the disclosure of Jeon which teaches additionally transmitting BWP configuration information using RRC, wherein the BWP use DRX. The motivation/suggestion would have been to allow the UE to save battery power when monitoring specific BWP, and when the specific BWP are no longer being used transitioning to a default BWP which is a normal convention in 3GPP. 

Regarding claims 5 and 12, Deenoo discloses:
wherein the connection with the SN is maintained until the release message is received (par.[0095] which recites, in part, “he UE may enter DRX mode on the small cell layer. The DRX entry may be timer based or DRX command based. A SCeNB DRX indication signal may be sent to the macro eNB. The SCeNB DRX indication may be signaled from the UE or from the SCeNB. The macro layer may deactivate the small cell and the small cell layer on the UE.”). 
The disclosure of Deenoo, does not teach:
Wherein the terminal is connected with the SN after a RRC Reconfiguration message for an addition of the SN is received
In an analogous art, Jeon disclsoes:
Wherein the terminal is connected with the SN after a RRC Reconfiguration message for an addition of the SN is received (par.[0178] which recites, in part, “The purpose of an RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g. to establish, modify and/or release RBs, to perform handover, to setup, modify, and/or release measurements, to add, modify, and/or release SCells)…….. If the received RRC Connection Reconfiguration message includes the sCellToAddModList, the UE may perform SCell additions or modification.”), and
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed Deenoo for allowing a master base station to transmit an RRC message with DRX configuration and timers to the UE for SCell, with the disclosure of Jeon which teaches additionally transmitting BWP configuration information using RRC, wherein the BWP use DRX. The motivation/suggestion would have been to allow the UE have an active connection in one cell, but be deactivated/release resources in a second cell in order to prevent unnecessary power consumption and resource spillage. 

Regarding claims 7 and 14, Deenoo discloses:
Wherein the (RRC) message further includes information on a discontinuous reception (DRX) inactivity timer for the SN, and wherein, in case that the scheduling information is transmitted to the terminal from the SN, the DRX inactivity timer is restarted (par.[0079] which recites, in part, “If the PDCCH indicates a transmission (e.g., a new transmission on the DL or UL), the UE may start and/or restart the DRX Inactivity Timer”); and 
Wherein, in case that the DRX inactivity timer is expired, a DRX for the SN is performed at the terminal (Fig.4 wherein the UE enters into a DRX on small cell layer).
Deenoo, does not explicitly disclose:
Wherein the message includes information on a bandwidth part (BWP) inactivity timer for the SN, 
Wherein, in cast that the scheduling information is transmitted to the terminal from the SN, the BWP inactivity timer is restarted, and
Wherein, in cast that the BWP inactivity timer is expired, a default BWP for the SN is activated.
However, as discussed above with claim 2, these features are taught in Jeon. For example, Jeon discloses:
Wherein the message includes information on a bandwidth part (BWP) inactivity timer for the SN (par.[0262] which recites, in part, “A gNB may transmit one or more messages comprising configuration parameters of one or more DL and/or UL BWPs for a cell…..  For a secondary cell (SCell) if configured, the active DL BWP may be the DL BWP on which the UE may monitor one or more PDCCH and receive PDSCH when the SCell is activated by receiving a MAC activation/deactivation CE.” And par.[0280] which recites, in part, “In an example embodiment, for a UE, gNB may configure a set of BWPs by RRC.”), 
Wherein, in case that the scheduling information is transmitted to the terminal from the SN, the BWP inactivity timer is restarted (par.[0333] which recites, in part, “For example, a UE may start and reset a timer upon reception of a DCI.”), and
Wherein, in case that the BWP inactivity timer is expired, a default BWP for the SN is activated (par.[0262] which recites, in part, “. When configured with an active BWP and a default BWP, a UE may switch to the default BWP if there is no activity on the active BWP”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed Deenoo for allowing a master base station to transmit an RRC message with DRX configuration and timers to the UE for SCell, with the disclosure of Jeon which teaches additionally transmitting BWP configuration information using RRC, wherein the BWP use DRX. The motivation/suggestion would have been to allow the UE to save battery power when monitoring specific BWP, and when the specific BWP are no longer being used transitioning to a default BWP which is a normal convention in 3GPP.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virtej as applied to claim 1 above, in view of Hwang et al. (WO 2017/034230 A1).
Regarding claims 3 and 11, the disclosure of Virtej teaches the transmission of a connection release message to the network, which in turn, provides an indication that the UE would like to deactivate or disconnect from the SCell/SCeNB, but does not disclose, thus the disclosure of Virtej discloses a connection release with the SN:
Wherein the connection release is determined based on an application executed in the terminal, and wherein, in case that the application is terminated, the request message is transmitted. 
In an analogous art, Hwang discloses:
Wherein the connection release is determined based on an application executed in the terminal, and wherein, in case that the application is terminated, the request message is transmitted (par.[0158] which recites, in part, “Alternatively, the AP (application processor) of the terminal 401 transmits a command for releasing the RRC connection to the 5G modem of the terminal 401 when the 5G communication service application is terminated, and the RRC connection release request from the 5G modem of the terminal 401…………….. The RRC Connection Release Request message may be transmitted to the base station 5G CU 409 from the 5G modem. Receiving the RRC Connection Release Request message from the terminal 401, the base station 5G CU 409 performs a 5G RRC connection release procedure for the terminal 401 through the S-GW 411 and the P-GW (not shown). ),”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the connection release methods as discussed in Virtej, with the connection release method as discussed in Hwang. The motivation/suggestion would have been to allow the UE to proactively request a connection release when an application program has closed such that the UE may save power. 

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo as applied to claim 1 above, in view of Hwang et al. (WO 2017/034230 A1).
Regarding claims 3 and 11, the disclosure of Deenoo teaches the transmission of a connection release message to the network, which in turn, provides an indication that the UE would like to deactivate or disconnect from the SCell/SCeNB, but does not disclose, thus the disclosure of Virtej discloses a connection release with the SN:
Wherein the connection release is determined based on an application executed in the terminal, and wherein, in case that the application is terminated, the request message is transmitted. 
In an analogous art, Hwang discloses:
Wherein the connection release is determined based on an application executed in the terminal, and wherein, in case that the application is terminated, the request message is transmitted (par.[0158] which recites, in part, “Alternatively, the AP (application processor) of the terminal 401 transmits a command for releasing the RRC connection to the 5G modem of the terminal 401 when the 5G communication service application is terminated, and the RRC connection release request from the 5G modem of the terminal 401…………….. The RRC Connection Release Request message may be transmitted to the base station 5G CU 409 from the 5G modem. Receiving the RRC Connection Release Request message from the terminal 401, the base station 5G CU 409 performs a 5G RRC connection release procedure for the terminal 401 through the S-GW 411 and the P-GW (not shown). ),”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Virtej for signaling a connection release, with the methods as discussed in Hwang for signaling a connection release when the application closes. The motivation/suggestion would have been to provide a proactive connection release that reduces resource consumption on the network. 

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo and Jeon, as applied to claim 2 above, in view of Hwang et al. (WO 2017/034230 A1).
Regarding claims 8 and 15, Deenoo discloses:
wherein the connection with the SN is maintained until the release message is transmitted (par.[0095] which recites, in part, “he UE may enter DRX mode on the small cell layer. The DRX entry may be timer based or DRX command based. A SCeNB DRX indication signal may be sent to the macro eNB. The SCeNB DRX indication may be signaled from the UE or from the SCeNB. The macro layer may deactivate the small cell and the small cell layer on the UE.”). 
The disclosure of Deenoo, does not teach:
Wherein the terminal is connected with the  SN after a RRC reconfiguration message for an addition of the SN is transmitted to the terminal from the MN.
In an analogous art, Jeon discloses:
Wherein the terminal is connected with the  SN after a RRC reconfiguration message for an addition of the SN is transmitted to the terminal from the MN, (e.g. to establish, modify and/or release RBs, to perform handover, to setup, modify, and/or release measurements, to add, modify, and/or release SCells)…….. If the received RRC Connection Reconfiguration message includes the sCellToAddModList, the UE may perform SCell additions or modification.”), and
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed Deenoo for allowing a master base station to transmit an RRC message with DRX configuration and timers to the UE for SCell, with the disclosure of Jeon which teaches additionally transmitting BWP configuration information using RRC, wherein the BWP use DRX. The motivation/suggestion would have been to allow the UE have an active connection in one cell, but be deactivated/release resources in a second cell in order to prevent unnecessary power consumption and resource spillage.
Neither, Deenoo or Jeon discloses:
Wherein, in case that the application is terminated, the request message is received.
However, as discussed above with reference to claim 3, Hwang discloses:
 Wherein, in case that the application is terminated, the request message is received (par.[0158] which recites, in part, “Alternatively, the AP (application processor) of the terminal 401 transmits a command for releasing the RRC connection to the 5G modem of the terminal 401 when the 5G communication service application is terminated, and the RRC connection release request from the 5G modem of the terminal 401…………….. The RRC Connection Release Request message may be transmitted to the base station 5G CU 409 from the 5G modem. Receiving the RRC Connection Release Request message from the terminal 401, the base station 5G CU 409 performs a 5G RRC connection release procedure for the terminal 401 through the S-GW 411 and the P-GW (not shown). ),”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Deenoo for signaling a connection release, with the methods as discussed in Jeon for configuring a BWP on SCell wherein the BWP comprises a DRX configuration,  with the methods as discussed in Hwang for signaling a connection release when the application closes. The motivation/suggestion would have been to provide a proactive connection release that reduces resource consumption on the network.

Response to Arguments
Applicant’s arguments, see Novelty, filed 05/09/2022, with respect to claims 1 in view of Lee have been fully considered and are persuasive.  The 102 Rejection of  Lee has been withdrawn. 
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. The applicants allege that the disclosure of Deenoo (US 2016/0192433 A1) does not disclose a UE terminal determining a connection release with the secondary node based on an expiration of the data inactivity timer for the SN. The office respectfully disagrees. The disclosure of Deenoo is directed to a method for configuring a mobile device which is operable to communicatively coupled with a first eNodeB in a first cell and second eNodeB in a cell or another cell (par.[0005] which recites, in part, “The coexistence of a macro cell layer and a small (e.g., mmW) cell layer may lead to user equipment (UE) connected to both the macro and the small-cell layer simultaneously.”. The disclosure want to alleviate erroneous battery consumption in the UE because the UE is connected to first and second cells at a same time, par.[0005] which recites, in part, “Dual-connectivity may introduce new challenges for battery consumption of the UE.”. The disclosure of Deenoo configures DRX which is discontinuous reception a well-known method for allowing a UE to intermittently go from an awake state to an sleep state and conserve battery power, par.[0076]. Par.[0078] discloses that the UE may enter into a DRX when the on-duration timer or the DRX-inactivity timer expires. In par.[0089] the disclosure teaches that the UE when an inactivity timer expires and the UE is entering into a DRX state (e.g. a sleep state), the UE may send a DRX indication to the network, and the that the indication may be sent using RRC signalling. The par.[0095] explicitly discloses, “he DRX entry may be timer based or DRX command based. A SCeNB DRX indication signal may be sent to the macro eNB. The SCeNB DRX indication may be signaled from the UE or from the SCeNB. The macro layer may deactivate the small cell and the small cell layer on the UE.”. That is, the UE when the DRX inactivity timer expires enters into DRX on the small cell (e.g. the SCeNB) and transmits the SCenB DRX indication message, this causes the MeNB to transmit a deactivation command (e.g. a connection release) to the UE, which causes the to enter into the idle state after the deactivation command is transmitted from the MeNB to the UE based on the MeNB receiving the SCenB DRX indication, par.[0096] “The dual connected UE may go from active to idle state on the small cell layer by using, for example, a deactivation approach.”. Therefore, the disclosure of Deenoo substantially discloses the limitation “a UE terminal determining a connection release with the secondary node based on an expiration of the data inactivity timer for the SN”, and the claims in view of Deenoo stand as rejected. 
The Office further notes that the disclosure of Virtej which was cited in the previous office action, and is now used in a 102(a)(1) rejection similarly discloses the independent claims, and thus the claims stand rejected in view of Virtej as well. 
With regard to the rejection in view of Lu and Islam as they pertain to claim 1-5 and 9-12, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kusashima et al. (US 2017/0055242 A1) “Terminal Device, Base Station Device, Communication Method, and Integrated Circuit”
Hatanaka et al (US 2002/0112054 A1) “Method and System for Automated Session Resource Clean-Up in a Distributed Client-Server Environment” par.[0044]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411